Siiebwin, J.
1 I. The plaintiff is the wife of her grantor TI. 0. Lewis, who is the son of the defendant. In 1SS0 II. O. Lewiá and the defendant purchased jointly the premises in question, upon which improvements were afterwards made with funds procured by mortgaging the same. At the time of the purchase, and when the improvements were made, H. O. Lewis, with other children, lived with his mother, and together they constituted but one family. The children who were' old enough to work did so, and their earnings were used for the common support of all, except in the case of II. 0. Lewis, who paid off the mortgage from his earnings; and the claim is now made that his grantee is equitably entitled to a larger interest in the property than the defendant. We think this claim is not supported by the facts and circumstances before us. All parties were using their best efforts towards acquiring a home. Some were able to contribute more than others, but the common purpose was recognized, and while the plaintiff’s grantor was looking after the incumbrance on the home, the other children -and the mother were providing for the household and other expenses, and it would be inequitable to allow the claim now made at the expense of the other members of the family. The district court therefore right! v held that the plaintiff only took by the conveyance from her husband his undivided one-half interest in the premises in question.
2 IT. In September, 1887, before his conveyance to plaintiff, II. 0. Lewis, executed and delivered to the defendant a written instrument, which the plaintiff in argument concedes conveyed to her a life interest in the undivided one-half of the lot then owned by him, but contends that by its terms and its acceptance it conveys to the grantor the undi-. *401vided interest of tbe defendant when its use shall cease. The clause in the instrument upon which this contention is based provides that “said lot and premises shall revert to the grantor upon the conditions therein named.” It would require a perverted use of the word “revert” to sustain the plaintiff’s position. At the time of the conveyance of the life estate to the defendant H. O. Lewis only held, and hence could only convey, such estate in his undivided interest, in the property. What, then, was to revert to Mm? Surely not something which he had not parted with, because no other meaning can be given the word “revert” than to turn back that which has been received. The defendant was offered a life estate in his interest in the property. By accepting it with, the condition that the “lot and premises” revert to the grantor, she did not covenant that he should have her original interest in the property, as well as that which eonld alone revert to him by reason of his ownership. To hold otherwise would require us to say that both parties gave the language used a foreign meaning, and this we cannot do. The plaintiff owns a one-half interest in the premises in question, and nothing more, and this interest- is subject to the defendant’s life estate therein upon the other conditions named in the grant. Partition was rightfully refused, and the judgment is affirmed.